Citation Nr: 1549814	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1982.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case has since been transferred to the RO in Los Angeles, California.  The Board remanded the case in April 2012 for further development.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a July 2013 Travel Board hearing, and a transcript of this hearing is of record.

The Veteran submitted additional VA treatment records in September 2013 and February 2015 after the Travel Board hearing, but did not submit a waiver of any kind either in writing or on the record at the time of the hearing.  However, after reviewing the treatment records, the Board finds that the evidence is not pertinent as it does not relate to or have a bearing on the issues of this appeal.  Therefore, a waiver is not required.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to adaptive equipment for a motor vehicle and for a total rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in an August 2015 application and a December 2012 letter, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran's bilateral hearing loss was incurred in or resulted from his active duty service, or manifested within one year from the date of separation.

2. The evidence of record does not show that the Veteran's tinnitus was incurred in or resulted from his active duty service, or manifested within one year from the date of separation.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a June 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in March 2008.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, although the April 2012 Board remand instructed the AOJ to secure and associate the July 2009 RO hearing transcript with the claims folder, the Veteran was contacted in October 2012 and stated that the RO hearing never occurred and that he did not want to speak with the RO, but rather wanted a BVA Travel Board hearing.  As a result, there is no RO hearing transcript to associate with the file.  The Veteran was given a Travel Board hearing in July 2013.  Therefore, the AOJ substantially complied with the Board's April 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service connection claims must be denied.  As reflected in a March 2008 VA examination report, the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 and has a current complaint of tinnitus.  Also, his Form DD 214 reflects that he served as a cannon crewman whose last duty assignment was with a field artillery unit.  However, even assuming that the Veteran was exposed to very loud noise in service, the record does not establish that either hearing loss or tinnitus is related to his period of service.

In his June 2008 Notice of Disagreement (NOD), the Veteran asserted that during service, he was the driver of and also the number one gunner in a Howitzer.  He stated that while driving, he was in constant contact with others by microphoned helmet and that the noise of the Howitzer was constantly in his ears.  As a gunner, he stated that he was about four inches away from where the gunner pulled the firing pin to fire the cannon.  As a result, the Veteran believed that his hearing loss started after his first year of going on these firing missions but never complained about it because of ignorance due to his young age.  He also complained of his inability to hear simple conversations.

At his July 2013 Travel Board hearing, the Veteran stated that he did not use ear protection when using 155 mm cannon artillery and while sitting eight inches away from the cannon because he had to hear the quadrants given to know where the bomb would sit.  Additionally, he stated that he first learned he had developed hearing loss about halfway through service, although he "didn't pay too much attention to it" and just got used to and adapted to it.  The Veteran also reported that his tinnitus began "when [he] got out" of active service.  The Veteran's wife also testified that she immediately noticed the Veteran's problems with hearing loss and tinnitus in 1991 after first meeting him, which was nine years after the Veteran's separation from active duty service.

The Veteran's STRs reflect no complaints or findings related to hearing loss or tinnitus, although they do reflect other complaints for a sore throat, knee and leg problems, a swollen eye, neck cramps, rash, and a sprained ankle.  At the time of his March 1979 entrance examination, the Veteran denied hearing loss and use of a hearing aid while reporting other issues, such as frequent or painful urination, and other aspects of his medical history such as hospitalization.  He reported to be in good health and not to be on any medications.  The results of a puretone testing revealed as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
5
25
LEFT
10
5
20
10
10

See VBMS, 4/21/15 STR, p. 37-39.

In July 1979, the results of a puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
LEFT
10
10
10
10
10

See id., p. 18.  The Veteran did not report any hearing loss or tinnitus at this time.

STRs also include a September 1980 audiogram with the results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
25
30
25
LEFT
35
45
45
40
35

See id., p. 22.  No explanation or discussion accompanied this audiogram.

In a December 1981 separation examination, the Veteran again denied hearing loss, ear trouble, and use of a hearing aid, while reporting swollen or painful joints and hospitalization.  The ears were clinically evaluated as normal.  The results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
5
25
LEFT
15
5
20
5
15

The earliest diagnosis and indication of the Veteran seeking treatment for hearing loss or tinnitus are in a March 2008 VA examination report.  The report acknowledged review of certain evidence of record, including the service treatment records, and recounted the Veteran's complaints and history.  Specifically, the Veteran reported always using ear protection as a driver of a Howitzer and while assisting with ranging; a 25-year history of home construction, which included framing with nail guns without ear protection; and recreational use of "22 without ear protection."  The Veteran also reported bilateral tinnitus, which began about 10 years ago and was now a constant ringing.  The results of a puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
45
LEFT
15
15
25
15
30

Speech recognition ability was 92 percent in the right ear, and 92 percent in the left ear.  The examiner found that the puretone results showed moderate to high sensorineural hearing loss in the high frequencies in the right ear, and mild sensorineural hearing loss in the high frequencies in the left ear.  He also noted that word recognition was slightly reduced in both ears.  As a result, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, which would not change with treatment.  The examiner's medical opinion is as follows: " . . . hearing loss and tinnitus secondary to military noise exposure is not caused by or a result of artillery unit assignment." (Emphasis added).  The rationale for the opinion given is as follows: "Hearing loss symptoms and tinnitus began about 10 years ago.  Tinnitus and hearing loss are most likely secondary to post discharge noise exposure and not related to military duties." 

Subsequent private treatment records reflect a January 2009 audiological examination which found the Veteran to have moderate sensorineural hearing loss in his right ear and "moderate sloping to a severe loss in the left ear."  See VBMS, 1/14/09 Private Treatment Record.

VA treatment records from February and March 2012 merely reflect the Veteran mentioning hearing difficulties as part of his treatment goals or in the context of his pending claim.  In April 2012, the Veteran reported no hearing changes.  Although September 2013 VA treatment records mention a recent diagnosis of tinnitus and hearing loss, the Veteran denied pain, hearing loss, tinnitus, and the use of hearing aids in January 2015.  See VBMS, 11/13/12 VA Treatment Record, p. 22, 24, 26, 28; 9/19/13 VA Treatment Record, p. 5; 2/6/15 VA Treatment Record, p. 8.

Based upon the evidence of record, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not etiologically related to his in-service noise exposure.

The Veteran has a current diagnosis of bilateral sensorineural hearing loss and a current complaint of tinnitus.

The Board acknowledges the Veteran's contention that he was exposed to hazardous noise while in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that he experienced noise exposure while serving in the field artillery as a cannon crewman while in service.  As there is no evidence to the contrary in the record, the Board finds the Veteran's contentions regarding noise exposure to be credible and that the Veteran experienced some level of noise exposure while in service.

Furthermore, the Board acknowledges the Veteran's contention that his hearing loss and tinnitus are related to in-service noise exposure.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, the Board gives more weight to the March 2008 VA examiner's opinion given his medical expertise on audiological matters.  Although the Veteran may believe that his current hearing loss and tinnitus are related to in-service noise exposure that occurred approximately 26 years prior to his diagnosis, he is not competent to make such a determination, which is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

After review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that there is no nexus between any current bilateral hearing loss or tinnitus and any in-service noise exposure.  The only competent and probative opinion regarding whether hearing loss or tinnitus is related to service are those of the March 2008 VA examiner, who had appropriate medical expertise, thoroughly reviewed his file, and examined the Veteran.  He concluded that there was no nexus between any current bilateral hearing loss or tinnitus and military service after considering the Veteran's in-service and post-service occupational and recreational noise exposure, as well as the Veteran's in-service audiological examination results.  Therefore, the Board finds the March 2008 VA examination to be the most probative regarding whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service noise exposure.

Although the bases of the examiner's opinions are consistent with most of the evidence of record, the Board acknowledges that the September 1980 audiogram shows a significant worsening of bilateral hearing across all frequencies, severe enough to qualify as an impaired hearing disability for VA purposes under 38 C.F.R. § 3.385.  However, at the Veteran's separation examination about a year later, the results were consistent with the audiological examination results prior to the September 1980 audiogram, none of which qualified as an impaired hearing disability for VA purposes.  Therefore, the Board finds that whatever condition the Veteran had that caused the change in audiological examination results was acute and transitory and no longer exists.  Additionally, the Veteran's STRs reflect complaints of various medical issues, but not of hearing loss or tinnitus during service.  The Veteran specifically denied hearing loss at both his entrance and separation examinations and did not complain of tinnitus.  The first mention of any kind of hearing loss or tinnitus is with the filing of this claim and the subsequent VA examination.  The Veteran also reported post-service occupational and recreational noise exposure without the use of ear protection.


Moreover, there is no competent, probative, or persuasive evidence, such as a medical opinion, contradicting the report of the March 2008 VA examiner or otherwise supporting the Veteran's claim, and the Veteran has not identified any.

Furthermore, there is no evidence of the Veteran's bilateral sensorineural hearing loss manifesting to a compensable degree within one year of service.  Although the Veteran stated in his NOD and at his Travel Board hearing that he believes his bilateral hearing loss began during service, he did not meet the auditory threshold to be found to have an impaired hearing disability for VA purposes until his March 2008 VA examination.  See 38 C.F.R. § 3.385.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); 

Additionally, at the March 2008 VA examination, the Veteran stated that his tinnitus began 10 years ago, which would have been 16 years after separation from active service.  The Veteran's wife also testified at his July 2013 Travel Board hearing that she immediately noticed his hearing difficulties in 1991 when she first met him, which would have been nine years after separation from active service.  In light of the evidence provided by the Veteran, the Board finds that the evidence does not show that the Veteran had tinnitus during service or for many years thereafter.  In fact, the Veteran's tinnitus is not reflected or diagnosed until his March 2008 VA examination, 26 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

The Board acknowledges the Veteran's later conflicting testimony at his Board hearing that he had tinnitus since he got out of service.  In weighing conflicting statements, the point in time in which the statement was made is important because a contemporaneous account is less likely to be impacted by distortions of memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  Moreover, at the March 2008 VA examination to specifically evaluate his claims, the Veteran did not report to the examiner that he had tinnitus since active service, but that it started 10 years prior to the examination.  In this regard because the Veteran was then undergoing medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Veteran's recent assertion that his has had tinnitus since he left service was made in the context of a claim for VA benefits rather than in the limited context of medical treatment.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For these reasons, the Board finds that the Veteran's statement that he has had tinnitus since he left active service is not credible.  Thus service connection for tinnitus is not warranted under direct or presumptive basis, or by continuity of symptomatology.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, supra.  

Therefore, the evidence weighs against a finding that either bilateral hearing loss or tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


